 1
 2
 3
 4                                                                       JS-6
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9
10
     JACLYN A. KERRIGAN,                              Case No. 2:20-cv-05969 JFW (MAAx)
11
                       Plaintiff,                     [The Hon. Judge John F. Walter]
12                                                    [Magistrate Judge Maria A. Audero]
              v.
13
   ALLSTATE INSURANCE                                 JOINT JUDGMENT
14 COMPANY, ALLSTATE FIRE &
   CASUALTY INSURANCE
15 COMPANY,
16                     Defendants.
17
18                                            JUDGMENT
19            Pursuant to this Court’s June 10, 2021 the Court Order Granting Allstate’s
20 Motion for Summary Judgment, Or, Alternatively, Partial Summary Judgment,
21            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
22            1.       Judgment is entered in favor of defendants Allstate Insurance Company
23 (“Allstate Insurance”) and Allstate Fire & Casualty Insurance Company (“Allstate
24 Fire”) (Allstate Insurance and Allstate Fire and referred to collectively herein as
25 “Allstate”) and against plaintiff Jaclyn Kerrigan (“Plaintiff”) with respect to
26 Plaintiff’s Complaint and each and every claim for relief and request for damages
27 alleged therein;
28            2.       Allstate Fire is entitled to judgment as a matter of law;

     SMRH:4822-7757-7710.1                                                         JUDGMENT
1             3.       Each of Plaintiff’s claims for relief and requests for damages alleged in
2 her Complaint against Allstate Insurance are dismissed with prejudice;
3             4.       Plaintiff is awarded no damages; and
4             5.       Allstate Fire shall recover its costs of suit from Plaintiff in the amount
5 of $__________.
6
7             IT IS SO ORDERED.
8 DATED: June 17, 2021
9
10
11                                                HONORABLE JOHN F. WALTER
                                                  United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -1-
     SMRH:4822-7757-7710.1                                                              [JUDGMENT
